DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicant's election with traverse of Group 2 in the reply filed on 9/7/22 is acknowledged.  The traversal is on the ground(s) that claims have been amended.  This is not found persuasive because the restriction requirement is dated 6/9/22 and is based on the claims present at that time in examination. Although applicants argue that there is no serious burden, burden is not necessarily the standard under PCT Rule 13.1. Further, determination of 101 compliance for a peptide product verses a peptide that is administered in a method is not necessarily the same. 
 The requirement is still deemed proper and is therefore made FINAL.
Applicant's election with traverse of inflammatory disease in the reply filed on 9/7/22 and the species of peptide of SEQ ID NO:1 in the reply filed on 10/12/22 is acknowledged.  The traversal is on the ground(s) that the scope of the claims should not be limited to the elected species.  This is not found persuasive because as set forth in the restriction requirement of 6/9/22 the species lack unity of invention.
The requirement is still deemed proper and is therefore made FINAL.
	Claims to the elected species are rejected as set forth below.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/7/22.
	Claims 1-9 are being examined.

Priority
This application is a 371 of PCT/JP2019/039232 10/04/2019 and claims foreign benefit of JAPAN 2018190090 10/05/2018.

Information Disclosure Statement
2 of the information disclosure statements filed 8/11/22 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b)(5) states that each publication listed in an information disclosure statement must be identified by date. 
In one of the 8 page IDS of 8/11/22 NPL reference 39 (‘YBOX1_HUMAN….’) does not include a date.
In one of the 8 page IDS of 8/11/22 NPL reference 34 (‘NPM_HUMAN….’) does not include a date 
 It has been placed in the application file, but all the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The other 4 information disclosure statements (IDS) submitted on 8/11/22 have been considered by the examiner.

Claim Interpretation
	The peptide recited in the claims has been interpreted as being ‘a peptide comprising the amino acid sequence of SEQ ID NO: 1’ (at least 30 amino acids in length and comprising SEQ ID NO:1); a peptide comprising the amino acid sequence resulting from substitution, deletion, insertion or addition of one to five amino acids in the sequence of SEQ ID NO:1; or a peptide comprising the amino acid with a sequence identity of about 90% or higher with the amino acid sequence of SEQ ID NO:1. Although the claims recite ‘an amino acid sequence’ which under certain circumstances might be interpreted as a fragment there is no reasonable basis to do so in this case since the application does not refer to any fragments with respect to SEQ ID NO:1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites ‘wherein the treatment of a disease or pathological condition is selected from inflammation-suppressing therapy…’. Such statement is confusing because it refers to the treatment but then lists diseases or conditions. The active step of treatment is not a list of diseases or conditions. Perhaps the intent is ‘wherein the 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
	
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.
(1) Scope of the invention/Partial structure/disclosure of drawings:
Claims 1-2 and 9 and dependent claims refer to a peptide comprising one to five substitutions, deletions, insertions or additions and a peptide with a sequence identity of 90% or higher. Each of the claims relate the peptide to some type of functionality (i.e. mobilizing mesenchymal stem cells, treating a disease, etc.).
SEQ ID NO: 1 is 30 amino acids in length. When the first 5 positions are substituted to any of the 20 common amino acids there are at least 205 (i.e. 3200000 different possible sequences). Further, the claims are not limited to substitutions at a particular location nor are the substitutions limited to the 20 common amino acids. As such, the genus is large.
A single peptide example (SEQ ID NO: 1) is provided.
Further, claim 2 broadly recites disease and is not limited to any particular type of disease.
 (2) Level of skill and knowledge in the art/predictability in the art:
The level of skill in the art is high. 
With respect to the mechanism of action, applicants appear to compare the instant peptide to HMGB1 (pages 8-9 connecting paragraph).
Instant SEQ ID NO:1 is IMWLCQYFFQCHKCAVKKKTWKEKKDRRHP.
Tamai et al. (US 2012/0251510) teach the HMGB1 sequence (section 0187 and sequence listing) as MGKGDPKKPRGKMSSYAFFVQTCREEHKKKHPDASVNFSEFSKKCSERWKTMSAKEKGKFEDMAKADKARYEREMKTYIPPKGETKKKFKDPNAPKRPPSAFFLFCSEYRPKIKGEHPGLSIGDVAKKLGEMWNNTAADDKQPYEKKAAKLKEKYEKDIAAYRAKGKPDAAKKGVVKAEKSKKKKEEEEDEEDEEDEEEEEDEEDEDEEEDDDDE.
There is no significant identity between the sequences.
Even if there was significant identity, Erlandsson et al. (as cited with IDS) teach HMGB1 as proinflammatory (title and throughout) while the instantly elected species is to treat inflammatory disease (see claim 4).
 (3) Physical and/or chemical properties and (4) Functional characteristics:
Claims 1-2 and 9 and dependent claims refer to a peptide comprising one to five substitutions, deletions, insertions or additions and a peptide with a sequence identity of 90% or higher. Each of the claims relate the peptide to some type of functionality (i.e. mobilizing mesenchymal stem cells, treating a disease, etc.).
The mechanism of action as to how SEQ ID NO:1 works is not provided. Absent any information about how the peptide works, one would not have any idea about which amino acid positions can be substituted, deleted, inserted or added. Further, there is no direction provided as to what specific amino acids can be substituted, inserted or added without changing the functionality.
There is no specific disclosed correlation between structure and function particularly related to what structures are adequate to result in the functions as recited in the claims particularly for sequences that are less than 100% identical to SEQ ID NO:1. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus and that there is a lack of the predictability in the art thus that the applicant was not in possession of the claimed genus.
 (5) Method of making the claimed invention/actual reduction to practice:
The specification (page 21) describes peptide synthesis. However, mere synthesis of a peptide does not show what substitutions, deletions, insertions or additions would have the same function.  
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for claim 9 when the peptide is limited to a peptide consisting of SEQ ID NO:1, does not reasonably provide enablement for the full scope of claims 1-9.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) The breadth of the claims:
Claims 1-2 and 9 and dependent claims refer to a peptide comprising one to five substitutions, deletions, insertions or additions and a peptide with a sequence identity of 90% or higher. Each of the claims relate the peptide to some type of functionality (i.e. mobilizing mesenchymal stem cells, treating a disease, etc.).
SEQ ID NO: 1 is 30 amino acids in length. When the first 5 positions are substituted to any of the 20 common amino acids there are at least 205 (i.e. 3200000 different possible sequences). Further, the claims are not limited to substitutions at a particular location nor are the substitutions limited to the 20 common amino acids. As such, the genus is large.
A single peptide example (SEQ ID NO: 1) is provided.
Further, claim 2 broadly recites disease and is not limited to any particular type of disease.
(3) The state of the prior art and (4) the predictability or unpredictability of the art:
With respect to the mechanism of action, applicants appear to compare the instant peptide to HMGB1 (pages 8-9 connecting paragraph).
Instant SEQ ID NO:1 is IMWLCQYFFQCHKCAVKKKTWKEKKDRRHP.
Tamai et al. (US 2012/0251510) teach the HMGB1 sequence (section 0187 and sequence listing) as MGKGDPKKPRGKMSSYAFFVQTCREEHKKKHPDASVNFSEFSKKCSERWKTMSAKEKGKFEDMAKADKARYEREMKTYIPPKGETKKKFKDPNAPKRPPSAFFLFCSEYRPKIKGEHPGLSIGDVAKKLGEMWNNTAADDKQPYEKKAAKLKEKYEKDIAAYRAKGKPDAAKKGVVKAEKSKKKKEEEEDEEDEEDEEEEEDEEDEDEEEDDDDE.
There is no significant identity between the sequences.
Even if there was significant identity, Erlandsson et al. (as cited with IDS) teach HMGB1 as proinflammatory (title and throughout) while the instantly elected species is to treat inflammatory disease (see claim 4).
 (5) The relative skill of those in the art:
The level of skill in the art is high. 
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
SEQ ID NO: 1 is 30 amino acids in length. When the first 5 positions are substituted to any of the 20 common amino acids there are at least 205 (i.e. 3200000 different possible sequences). Further, the claims are not limited to substitutions at a particular location nor are the substitutions limited to the 20 common amino acids.  A single peptide example (SEQ ID NO: 1) is provided.
The mechanism of action as to how SEQ ID NO:1 works is not provided. Absent any information about how the peptide works, one would not have any idea about which amino acid positions can be substituted, deleted, inserted or added. Further, there is no direction provided as to what specific amino acids can be substituted, inserted or added without changing the functionality.
There is no specific disclosed correlation between structure and function particularly related to what structures are adequate to result in the functions as recited in the claims particularly for sequences that are less than 100% identical to SEQ ID NO:1.
MPEP 2164.01(b) states: “A key issue that can arise when determining whether the specification is enabling is whether the starting materials or apparatus necessary to make the invention are available.”
The specification describes how to make SEQ ID NO:1 (page 21). However, one would not know any other sequences that would result in the claimed function absent a complete trial and error approach. When the first 5 positions are substituted to any of the 20 common amino acids there are at least 205 (i.e. 3200000 different possible sequences). Further, the claims are not limited to substitutions at a particular location nor are the substitutions limited to the 20 common amino acids.  
Claims 2-4 are broad with respect to the disease. One would not recognize any given peptide as being suitable to treat any possible disease since the causes of diseases varies (i.e. bacteria, virus, parasite, genetics, etc.).
 Further, Erlandsson et al. (as cited with IDS) teach HMGB1 as proinflammatory (title and throughout) while the instantly elected species is to treat inflammatory disease (see claim 4). 
(8) The quantity of experimentation necessary:
Experimentation and guidance is required to make peptides with the recited functions. Further, for claims 2-4 one would have to test against a wide range of possible diseases.
 Taken together, such experimentation and guidance is necessary because the prior art cited above teach that the state of the art is highly unpredictable. 
Accordingly one would be burdened with undue experimentation to determine how to make the invention. Considering the state of the art as discussed by the references above, particularly with regards to the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to make the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658